Citation Nr: 1428081	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployablility due to service connected disabilities (TDIU).

3.  Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss prior to October 18, 2010.


REPRESENTATION

Appellant represented by:	W. Mitchell Sallis, Agent


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July and October 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran indicated on his September 2007 VA Form 9 that he wished to testify at a Board hearing.  In a subsequent VA Form 9 dated in November 2012, he withdrew the hearing request.

The procedural history and claims asserted are complicated and require explanation.  In the July 2007 rating decision, the RO increased the evaluation of the service-connected hearing loss from 40 to 50 percent, effective March 23, 2007, the date of a claim for increase.

In August 2007, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which the RO interpreted as a claim for increased ratings.  In the October 2007 rating decision, the RO increased the rating for posttraumatic stress disorder (PTSD) to 30 percent, effective August 8, 2007, and denied claims for increased rating for hearing loss and TDIU.  Thereafter, the Veteran perfected an appeal to all issues addressed in the October 2007 rating decision.  

In an October 2011 rating decision, the RO increased the rating for PTSD to 50 percent, effective August 8, 2007, and increased the rating for bilateral hearing loss to 100 percent, effective October 18, 2010.  

In April 2012, the Veteran submitted a statement indicating his desire to withdraw his claims for an increased evaluation for PTSD and for TDIU.  Instead, he indicated he was claiming "clear and unmistakable error" was made in assigning the effective date for the 100 percent rating for hearing loss.  The Veteran's remaining contention was that the increase to 100 percent for hearing loss should have been effective August 8, 2007, the same date that the increase to 50 percent for his PTSD was effective.

In a January 2013 supplemental statement of the case (SSOC), the RO addressed the issue of entitlement to an earlier effective date for the assignment of the 100 percent rating.  However, the Veteran's appeal originated from the October 2007 rating decision that denied his claim for increased rating based on his August 2007 claim.  During the course of the appeal, the RO increased the rating, but assigned an effective date later than the date of claim; essentially assigning a staged rating.  Thus, the claim actually involves the propriety of the disability rating assigned during the entire appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's assertion of clear and unmistakable error is premature, as the October 2007 rating decision is not final.  Characterizing the issue as noted on the title page comports with case law and addresses his claim that the 100 percent rating for hearing loss should be effective the date of claim.

The Veteran's rating was increased during the course of the appeal; however, the claim for a higher rating for hearing loss for the period prior to October 18, 2010 remains before the Board because the staged rating assigned for that period remains less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date.  The claim is as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2012 written statement, the Veteran withdrew his appeal for the issue of entitlement to a disability rating in excess of 50 percent for PTSD.

2.  In a March 2012 written statement, the Veteran withdrew his appeal for the issue of entitlement to a total disability rating based on individual unemployablility due to service connected disabilities (TDIU).

3.  The results of audiometric tests conducted in April 2006 show that the Veteran had level VII hearing in his right ear and level V hearing in his left ear.

4.  The results of audiometric tests conducted in May 2007 show that the Veteran had level IX hearing in his right ear and level VIII hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to a total disability rating based on individual unemployablility due to service connected disabilities (TDIU) have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

3.  The criteria for the assignment of a rating higher than 50 percent prior to October 18, 2010 for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

I.  Withdrawal of the Claims for an Increased Rating for PTSD and 
Entitlement to TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran's representative by way of his signed, written statement, dated in March 2012, withdrew from appellate consideration the issues of the Veteran's entitlement to an increased rating for PTSD and entitlement to TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those matters, and as the Board does not have jurisdiction to review the appeal relating thereto, they must be dismissed.

II.  VA's Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also, Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in May 2007.
The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records.  The Veteran was also afforded VA contracted examinations in May 2007, December 2010, and December 2011.  The examinations are adequate for purposes of rating the Veteran's hearing loss, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

III.  Higher Evaluations and Rating Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.


IV.  Analysis

In a September 2001 rating decision, service connection was granted for high frequency hearing loss and an initial noncompensble rating was assigned, effective August 30, 2000.  In an October 2004 rating decision, the evaluation of the Veteran's service-connected hearing loss was increased to 40 percent, effective July 23, 2004.

In March 2007, the Veteran filed a claim for an increased rating for hearing loss.  In the July 2007 rating decision, the evaluation was increased to 50 percent, effective March 23, 2007, the date of the claim.  In an October 2007 rating decision, the RO continued the 50 percent rating for hearing loss.  In an October 2011 decision, the rating was increased to 100 percent, effective October 18, 2010.  Therefore, the Veteran's rating has been staged and the only time period on appeal is from one year prior to the date of claim for an increase to the effective date for the 100 percent rating, i.e., March 27, 2006 to October 17, 2010.

The Veteran underwent a VA contracted examination in May 2007.  The Veteran reported that after military service, he worked as an auto mechanic for 11 years without hearing protection and as a mechanic at a sugar factory for 18 years without hearing protection.  The current symptoms were described as ringing in both ears and extreme difficulty communicating with others due to the inability to hear conversational speech.  He uses hearing aids provided by VA.  The examiner noted that the Veteran's tinnitus results in difficulty sleeping.

Auricle examination showed that the right and left sides were within normal limits.  External ear examination of the right and left side were also within normal limits.  Examination of the ear canals revealed them to be normal.

On examination, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
60
75
85
LEFT
60
65
65
65
75

The pure tone threshold average was 73 in the right ear and 68 in the left ear.  Speech audiometry revealed speech recognition ability of 42 percent in the right ear and 48 percent in the left ear.  The examiner concluded that the Veteran had severe to profound sensorineural hearing loss.

Both ears demonstrated exceptional patterns of hearing loss under 38 C.F.R § 4.86(a), which means whichever table, Table VI or Table VIA, that gives a higher Roman number is used.  Table VI provided higher values.  Table VI provided the Veteran with a Roman numeral IX for right ear and VIII for the left ear.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 50 percent rating.

Based on this examination, the RO increased the Veteran's rating to 50 percent.

In the year prior to the date of claim, there is no evidence of a worsening of the Veteran's hearing loss.  The Veteran has sought outpatient care from the Spokane VA Medical Center (VAMC) throughout the pendency of this appeal.  He was seen in November 2006 and September 2008 for repairs to his hearing aids.  However, at both visits, there was no notation of any complaints by the Veteran for increased or worsening hearing loss.

Prior to those visits, in April 2006, the Veteran was seen at the Spokane VAMC and an audiometric test was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
55
65
85
LEFT
50
60
60
60
85
The pure tone threshold average was 66 in the in the right and left ears.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 80 in the left ear.

Both ears demonstrated exceptional patterns of hearing loss under 38 C.F.R § 4.86(a).  Table VI provided a higher value for the right ear, which was VII.  Table VIA provided a higher value of the left ear, which was V.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 30 percent rating.  Therefore, the VA treatment records do not provide any basis from which to grant a higher rating in the year prior to the date of the claim (March 27, 2007) as the worsening hearing loss was not factually ascertainable until the examination in May 2007.  Nor did the Veteran make any claims of worsening hearing loss prior to filing his claim in March 2007.

The Veteran underwent another VA contracted examination in December 2010.  The Veteran reported that he could not "hear what is talked about" and his wife "has to repeat everything said."

On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
85
95
LEFT
65
70
65
80
95

The pure tone threshold average was 78 in the right and left ears.  Speech audiometry revealed speech recognition ability of 28 percent in the right ear and 32 percent in the left ear.

Both ears demonstrated exceptional patterns of hearing loss under 38 C.F.R § 4.86(a).  Table VI provides the Veteran with a Roman numeral XI for right ear and for the left ear.  Pursuant to Table VII, combining the Roman numeral scores for the two ears entitled the Veteran to a 100 percent rating.

The Veteran underwent a final VA audiology contracted examination in December 2011.  On examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
70
90
LEFT
60
65
60
65
90
    
The pure tone threshold average was 70 in the right and left ears.  Speech audiometry revealed speech recognition ability of 32 percent in the right ear and 36 percent in the left ear.  As shown by the previous examination, the Veteran's hearing loss supported a 100 percent rating.

The issue remaining is whether the Veteran is entitled to an increased rating between the May 2007 examination and October 18, 2010.

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment.  Thus, a rating in excess of 50 percent for hearing loss prior to October 18, 2010, must be denied.  October 18, 2010 was the date that the Veteran first complained of worsened hearing loss since the May 2007 examination.  Following that complaint, the first medical evidence showing worsened hearing loss was the December 2010 contracted examination.  There is no competent medical or lay evidence of worsened hearing loss between the May 2007 examination and his complaint made in October 2010 at the Spokane VAMC.

In deciding the claim, the Board has considered the Veteran's statements.  His lay statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Board also considered the Veteran's argument that the increase to 100 percent for his hearing loss should be effective August 8, 2007, the date he filed a claim for TDIU.  However, there is no factually ascertainable evidence that his hearing loss had worsened between May 2007 and August 2007.  Essential facts in determining an effective date are the date of the claim and the date the disability worsened.  38 C.F.R. § 3.400(o)(1) - (2).  See also Gaston v. Shinseki, 605 F.3d 979   (Fed. Cir. 2010).  Generally, except as otherwise provided, the effective date of an evaluation and award for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Here, while the Veteran filed for TDIU in August 2007, there was no factually ascertainable evidence of worsened hearing loss after the May 2007 examination until his complaint at the Spokane VAMC in October 2010.

The weight of the credible evidence demonstrates that an increased rating for the Veteran's hearing loss prior to October 18, 2010 is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Other Considerations

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes and has considered the Veteran's complaints associated with the service-connected hearing loss, to include difficulty hearing and understanding conversational speech.  The Veteran has reported that he cannot "hear what is talked about" and his wife "has to repeat everything said."  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The VA examiners specifically noted the Veteran's complaints regarding the effect of hearing loss on occupational function and on daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 50 percent for PTSD is dismissed.

The appeal of the issue of entitlement to TDIU is dismissed.

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss prior to October 18, 2010 is denied.




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


